  Case 1:19-cv-04304-ILG-SJB Document 45 Filed 11/08/19 Page 1 of 5 PageID #: 487

                                                                     Theodore J. Folkman
                                                                     Partner
                                                                     One Liberty Square, 13th Floor
                                                                     Boston, MA 02109
                                                                     tfolkman@piercebainbridge.com
                                                                     (617) 229-5415


VIA ECF

November 8, 2019

The Honorable I. Leo Glasser
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:    Greene, et al. v. Kabbalah Centre International, Incorporated, et al.,
       19-cv-4304 (ILG) (SJB)

Dear Judge Glasser:

We represent Plaintiffs in the above-referenced matter. Pursuant to Your Honor’s Individual Rules, the
parties propose the following briefing schedule for the filing of a motion in lieu of an answer to the
Amended Complaint:

        Deadline for Defendants to file a motion in lieu of an answer:       November 25, 2019

        Deadline for Plaintiffs to file an opposition to a motion
        in lieu of an answer:                                                December 23, 2019

        Deadline for Defendants to file a reply to Plaintiffs’ opposition:   January 20, 2020

Defendants consent to this proposed briefing schedule. Enclosed is a Stipulation agreed to by all parties,
filed concurrently with this request.

We thank the Court for its consideration of this request.

Respectfully,

/s/ Theodore J. Folkman
Theodore J. Folkman

Enclosure
cc:    Counsel for All Defendants (via ECF)


                                      Pierce Bainbridge Beck Price & Hecht LLP
                                            BOS | CLE | DC | LA | NY
Case 1:19-cv-04304-ILG-SJB Document 45 Filed 11/08/19 Page 2 of 5 PageID #: 488



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 JAMES GREENE, JENNIFER SHAAL, OFER                                 No. 19-cv-4304 (ILG)(SJB)
 SHAAL, JAKE STONE, GUY SHOSHAN, EINAT
 EZRA MICHAELI, and YIFAT SHMILOVICH, on
 behalf of themselves and all others similarly situated,   STIPULATION AND ORDER SETTING
                                                                BRIEFING SCHEDULE ON
                                   Plaintiffs,              MOTION IN LIEU OF AN ANSWER
                         v.

 KABBALAH CENTRE INTERNATIONAL,
 INCORPORATED; KABBALAH CENTRES OF
 THE UNITED STATES, INCORPORATED;
 KABBALAH CENTRE OF NEW YORK,
 INCORPORATED; THE KABBALAH CENTRE OF
 FLORIDA, INC.; KABBALAH CHILDREN’S
 ACADEMY; KABBALAH ENTERPRISES,
 INCORPORATED; KAF INVESTMENTS, LLC; 501
 N. LA CIENEGA, LLC; SPIRITUALITY FOR KIDS
 INTERNATIONAL, INC.; and KAREN BERG,
 YEHUDA BERG, and MICHAEL BERG,

                                   Defendants.


        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

attorneys for the parties, that:

    1. The deadline for Defendants Kabbalah Centre International, Incorporated; Kabbalah

        Centres of the United States, Incorporated; Kabbalah Centre of New York, Incorporated;

        The Kabbalah Centre of Florida, Inc.; Kabbalah Children’s Academy; Kabbalah

        Enterprises, Incorporated; KAF Investments, LLC; 501 N. La Cienega, LLC; Spirituality

        For Kids International, Inc.; and Karen Berg, Yehuda Berg, and Michael Berg (collectively,

        “Defendants”) to move, answer, or otherwise respond to the Amended Complaint is no

        later than November 25, 2019;



                                                 1
Case 1:19-cv-04304-ILG-SJB Document 45 Filed 11/08/19 Page 3 of 5 PageID #: 489



   2. If any Defendant files a motion in lieu of an answer, the deadline for Plaintiffs James

       Greene, Jennifer Shaal, Ofer Shaal, Jake Stone, Guy Shoshan, Einat Ezra Michaeli, and

       Yifat Shmilovich (collectively, “Plaintiffs”) to file an opposition is no later than December

       23, 2019; and

   3. The deadline for Defendants to file a reply to Plaintiffs’ opposition is no later than January

       20, 2020.

Facsimile or electronic signatures on this Stipulation are hereby deemed originals. No provision

of this Stipulation and Order shall be construed as a waiver of, and Defendants hereby expressly

reserve, any and all defenses.




                                                2
Case 1:19-cv-04304-ILG-SJB Document 45 Filed 11/08/19 Page 4 of 5 PageID #: 490



Dated: New York, New York
       November 8, 2019


 PIERCE BAINBRIDGE BECK PRICE &                  PROSKAUER ROSE LLP
 HECHT LLP

 /s/ Theodore J. Folkman                         /s/ Elise M. Bloom
 Theodore J. Folkman                             Elise M. Bloom
 One Liberty Square, 13th Floor                  Steven D. Hurd
 Boston, MA 02109                                Pinchos N. Goldberg
 Telephone: (617) 229-5415                       Eleven Times Square
 Fax: (617) 313-7837                             New York, NY 10036
 tfolkman@piercebainbridge.com                   Telephone: (212) 969-3000
                                                 Fax: (212) 969-2900
 Shira Lauren Feldman                            ebloom@proskauer.com
 Claiborne R. Hane                               shurd@proskauer.com
 277 Park Avenue, 45th Floor                     pgoldberg@proskauer.com
 New York, NY 10172
 Telephone: (212) 484-9866                       Samantha R. Manelin
 Fax: (646) 968-4125                             One International Place
 sfeldman@piercebainbridge.com                   Boston, MA 02110
 chane@piercebainbridge.com                      Telephone: (617) 526-9746
                                                 smanelin@proskauer.com
 Matthew P. Rand
 355 S. Grand Avenue, 44th Floor                 Attorneys for Defendants Kabbalah
 Los Angeles, CA 90071                           Centre International, Incorporated;
 Telephone: (213) 262-9333                       Kabbalah Centres of the United
 Fax: (213) 279-2008                             States, Incorporated; Kabbalah
 mrand@piercebainbridge.com                      Centre of New York, Incorporated;
                                                 The Kabbalah Centre of Florida, Inc.;
 Attorneys for Plaintiffs and the Proposed       Kabbalah Children’s Academy;
 Collective and Class                            Kabbalah Enterprises, Incorporated;
                                                 KAF Investments, LLC; 501 N. La
                                                 Cienega, LLC; and Spirituality for
                                                 Kids International, Inc.




                                             3
Case 1:19-cv-04304-ILG-SJB Document 45 Filed 11/08/19 Page 5 of 5 PageID #: 491



 SHAPIRO ARATO BACH LLP                        LAW OFFICE OF JOHN D. CLINE


 /s/ Jonathan P. Bach                          /s/ John D. Cline
 Jonathan P. Bach                              John D. Cline
 Philip W. Young
                                               One Embarcadero Center, Suite 500
 500 Fifth Avenue, 40th Floor                  San Francisco, California 94111
 New York, New York 10110                      Phone: (415) 662-2260
 Phone: (212) 257-4880                         Fax: (415) 662-2263
 Fax: (212) 202-6417                           cline@johndclinelaw.com
 jbach@shapiroarato.com
 pyoung@shapiroarato.com                       Attorneys for Defendant Yehuda
                                               Berg
 Attorneys for Defendants Karen Berg
 and Michael Berg



Dated: Brooklyn, New York              SO ORDERED:
       __________, 2019

                                       __________________________
                                       HON. I. LEO GLASSER
                                       UNITED STATES SENIOR DISTRICT JUDGE




                                         4
